DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsborg (US 20170037369) in view of Palsson (US 5534423), Nakashima (US 20060115889) and Ang (US 20190225923).
With respect to claims 5 and 6, Ramsborg discloses a fully automatic cell culture system comprising a sorting unit (Figure 1A:3,4), a culture unit (Figure 1A:12) and an acquiring unit.  More specifically, the sorting unit may include a plurality of affinity- or immunoaffinity-based columns 3, 4 configured to perform T cell sorting for raw blood.  This is taught in at least paragraphs [0100]-[0176].  Sorted T cells are transferred to a culture unit 12, as described in at least paragraphs [0231]-[0240].  At least paragraphs [0044] and [0045] teach that amplification culture may be performed on CAR transfected T cells.  Furthermore, at least paragraphs [0242]-[0247] state that an acquiring unit (not depicted) is used to monitor conditions within the cell culture unit and obtain a product.  Although Ramsborg teaches that a transfection unit is provided for genetically engineering cells, Ramsborg does not expressly state that it is a centrifugal transfection unit.
Palsson discloses a centrifugal transfection unit (Figure 6) configured to direct vectors (“As used herein, the term "vector" means any particle capable of transferring a gene to a target cell in the infection process. Vectors known to the art include, for example, viruses, spheroplasts or liposomes containing genes, and free nucleic acids containing genes, such as plasmids or nucleic acid fragments”) into contact with cells to be transfected.  This is described in at least column 7, lines 24-50.
Before the effective filing date of the claimed invention, it would have been obvious to use a centrifugal transfection unit to perform CAR transfection for the 

Ramsborg and Palsson, however, still differ from Applicant’s claimed invention because Ramsborg uses a series of tubing and valves to enable transport between the sorting unit and the culture unit, as opposed to a transfer unit comprising a mechanical arm.
Nakashima discloses an automated cell cultivation system comprising at least one culture unit (Figure 5:21) and a transfer unit (Figure 5:1).  The transfer unit is configured to move culture dishes between the culture units and a plurality of other processing locations.  Paragraphs [0032]-[0040] teach that the transfer unit is a six degree of freedom GMP-compliant robot that includes a clamping fixture (Figure 1:7) designed to lock onto a culture dish (Figure 1:15).

Before the effective filing date of the claimed invention, it would have been obvious to use a transfer unit comprising a six degree of freedom GMP-compliant robot with a clamping fixture and linear guide when operating the Ramsborg system.  Nakashima and Ang each teach that these types of robotic arm units are commonly used in the art to automatically transfer culture dishes between processing locations according to a predetermined schedule.  Applying a known technique (here, the use of a prior art robotic arm) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 7, Ramsborg, Palsson, Nakashima and Ang disclose the combination as described above.  Ang further states in at least paragraph [0024] that the culture unit comprises a CO2 incubator.  Ramsborg additionally teaches in paragraphs [0164] and [0165] that culture bags (Figure 1A:5,6,7) are stored within a culture bag storage module.

.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsborg (US 20170037369) in view of Palsson (US 5534423), Nakashima (US 20060115889) and Ang (US 20190225923) as applied to claim 8, and further in view of Hogan (US 20180051243).	
With respect to claim 9, Ramsborg, Palsson, Nakashima and Ang disclose the combination as described above.  Ramsborg additionally discloses the use of an acquiring unit comprising a discharge module (Figure 1A:9) and a waste storage module (Figure 1A:10).  Ramsborg, however, does not appear to disclose a detecting module configured to collect basic quality data of acquired cells.
Hogan discloses a fully automatic cell culture system comprising a culture unit (Figure 1:“Incubatin and Analytics”) and a transfection unit (Figure 1:“Transformation”).  An acquiring unit comprising lysis and purification means (see Fig. 1) is provided downstream from the culture unit.  Hogan further teaches in at least paragraphs [0009], [0106] and [0158] that a detecting module is used to collect basic quality data regarding amplified and transformed cells.  For example, Hogan states that an optical detector may be used to obtain data regarding cell viability, cell density and titer of target compounds for organisms that express fluorescent markers.
Before the effective filing date of the claimed invention, it would have been obvious to use a detector to evaluate acquired cells following transfection.  Hogan 

With respect to claim 10, Ramsborg, Palsson, Nakashima, Ang and Hogan disclose the combination as described above.  Nakashima, Ang and Hogan each additionally teach the state of the art regarding environment control units for regulating parameters such as temperature and gas concentration, as well as for maintaining sterile conditions.

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Applicant primarily argues that Ramsborg relies on connecting the sorting unit and culture unit using tubes and valves, and therefore is incompatible with prior art teachings regarding the use of a mechanical/robotic arm as a transfer unit.  In response, it is note that Nakashima and Ang teach the state of the art regarding mechanical arms that automatically transfer cells between various processing units (e.g. sorting, culture, transfection, acquiring).  Those of ordinary skill would have recognized that a mechanical arm and fluidic tube perform the same function – i.e. transport of fluid samples – and therefore would be considered as interchangeable and obvious variants.  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799